DETAILED ACTION
The Amendment filed on September 23rd, 2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/23/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Statement of reason for Allowance
Claim 11 was canceled. Claims 1-10 and 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed method, system and apparatus for performing map iterations in a blockchain-based system. The closest prior arts, as previously recited, Boles (U.S. Pub. Number 2018/0225315) and Duchon (U.S. Pub. Number 2020/0084027) are also generally direct to various aspects for KVS tree and encryption of data on a blockchain. However, none of Boles and Duchon teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 12 and 20. For example, none of the cited prior arts teaches or suggests the elements of “receiving, by a blockchain node in the blockchain network, a request to obtain a plurality of keys included in a map by the network node, the map i) being stored in the blockchain node, and ii) storing a plurality of key-value pairs that comprise blockchain transaction data generated by the blockchain network and comprise the plurality of keys and a plurality of values corresponding to the plurality of keys; maintaining, by the blockchain node in the blockchain network, data representing a forest that stores the plurality of keys that are stored in the map, the forest comprising a plurality of trees, each tree comprising up to a respective plurality of storage nodes, each storage node storing a subset of the plurality of keys, wherein a storage location of a key of a key-value pair on a storage node of the forest is based on one or more modulo values calculated based on one or more hash values of the key, wherein maintaining the data representing the forest that stores the plurality of keys that are stored in the map comprises one or more of: generating a forest data structure to store the plurality of keys; adding a new key into the forest in response to a corresponding key-value pair is stored in the map; deleting an existing key from the forest in response to a corresponding key-value pair is removed from the map; or modifying an existing key in the forest in response to a corresponding key-value pair is changed in the map; traversing, by the blockchain node in the blockchain network, the forest to retrieve the plurality of keys stored in the forest; and returning, by the blockchain node in the blockchain network, the plurality of keys.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-10, 21, 13-19 & 22 are allowed because of their dependence from independent claims 1 & 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436